DISSENTING OPINION BY
President Judge DAN PELLEGRINI.
Hearing the sirens call that the only way the Righb-to-Know Law (RTKL)1 can work is if the Executive Director of the Office of Open Records (OOR) is not subject to removal by the Governor who appointed him, the majority finds that the Governor cannot remove a person from that position without cause, even though Article VI, Section 7 of the Pennsylvania Constitution says that he can. By so holding, the majority unconstitutionally interferes with the Governor’s grant of authority in Article TV, Section 2 of the Pennsylvania Constitution, by which he is “vested” with the “supreme executive power” of the Commonwealth, and frustrates his ability to see that the “laws be faithfully executed.” Pa. Const, art. IV, § 2. In addition to unconstitutional intrusion into the powers of the Governor, I respectfully *398dissent from the majority’s holding because:
• by not requiring the Executive Director of the OOR to be confirmed by the Senate, that position is not an officer within meaning of Article VI, Section 1, which means that the Governor’s removal power under Article VI, Section 7 regarding one of his appointees without cause is unimpeded;
• only multi-member boards and commissions with fixed and staggered terms, not an agency head with only a fixed term, are exempt from the Governor’s removal power under Article VI, Section 7; and
• none of the factors posited by the majority are legally sufficient to show that the Executive Director occupies a position that has been so conditioned by the legislature as to exempt it from the Governor’s removal power.
Let me explain the reasons for my dissent more fully.
I.
A.
The majority correctly posits that whether the Governor can remove the Executive Director of the OOR without cause is necessarily premised on an analysis of the Pennsylvania Constitution and established precedent. There are two constitutional provisions involved in the majority’s analysis: Article VI, Sections 1 and 7 of the Pennsylvania Constitution. Both of these provisions were adopted as part of the 1874 Constitution which was a product of the Constitutional Convention of 1873.2 Both have been amended and renumbered over the years, but the language at issue is substantially the same as when adopted. Before looking at the precedent, let us first look at the history of the relevant constitutional provisions.
When adopted as part of the 1874 Constitution, Article VI, Section 1 was numbered Article XII, Section 1 and authorized the General Assembly to determine whether officers should be elected or appointed unless the Constitution provided for the method of selection. Pa. Const, art. XII, § 1 (1874) (“All officers, whose selection is not provided for in this Constitution shall be elected or appointed as may be directed by law.”). This provision is nearly identical to the first sentence of an 1872 Amendment to the 1838 Constitution,3 but it deleted a residential requirement with regard to appointed county officers. The *399other provisions were moved to other Sections of what was then Article XII.
Now renumbered as Article VI, Section 1, the provision is identical to the text adopted in 1874: “All officers, whose selection is not provided for in this Constitution, shall be elected or appointed as maybe directed by law.” Pa. Const, art. VI, § 1.
Although the provision now reads the same as it did when originally adopted, this was not always the case. In 1909, a clause was added that read: “Provided, That elections of State officers shall be held on a general election day, and elections of local officers shall be held on a municipal election day, except when, in either case, special elections may be required to fill unexpired terms.” Pa. Const. art. XII, § 1 (1909). That language was eliminated by an amendment in 1966 so that elections could be scheduled by statute. See Pa. Const, art. VI, § 1 (deleting the language added in 1909 and renumbering former Article XII, Section 1 as Article VI, Section 1).
The original intent behind the provision and its plain language sought to enable the General Assembly to create new offices not provided for in the Constitution and to decide whether to elect or appoint officials to those offices. The rest of Article XII addressed who was disqualified from holding elected or appointed offices. Pa. Const, art. X, §§ 2-3 (1874). That is it. It had nothing to do with removal of officers because that was dealt with in Article VI addressing “Impeachment and Removal from Office.” See generally Pa Const, art. VI (1874).
Now numbered Article VI, Section 7 of the Pennsylvania Constitution, it provides, among other things, how to remove appointed officers and civil officers. Pa. Const, art. VI, § 7. This provision is not identical to its predecessor provision in the Constitution of 1838. Indeed, Article VI, Section 9 of that Constitution provided that each officer be appointed for term of years and hold his office for the term specified, being subject to removal only for just cause or conviction of a crime. Pa Const, art. VI, § 9 (1838) (“All officers for a term of years shall hold their offices for the terms respectively specified, only on the condition that they so long behave themselves well; and shall be removed on conviction of misbehavior in office or of any infamous crime.”). Nonetheless, the majority interprets the present Article VI, Section 7 in the same manner.
However, Article VI, Section 7 differs in that it allows the removal of appointed officers “at the pleasure of the appointing authorities,” not only for “just cause” or a crime. Pa Const, art. VI, § 7. When initially enacted and when considered by our Supreme Court in the cases discussed below, the sentence at issue read, “Appointed officers, other than judges of the courts of record and the Superintendent of Public Instruction, may be removed at the pleasure of the power by which they shall have been appointed.” Pa Const, art. VI, § 4 (1874). As a result of a 1966 amendment, it now reads:
All civil officers shall hold their offices on the condition that they behave themselves while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime. Appointed civil officers, other than judges of the courts of record, may be removed at the pleasure of the power by which they shall have been appointed. All civil officers elected by the people, except the Governor, the Lieutenant Governor, members of the General Assembly and judges of the courts of record, shall be removed by the Governor for reasonable cause, after due no*400tice and full hearing, on the address of two-thirds of the Senate.
Pa. Const, art. VI, § 7 (emphasis added).4
Following this text’s adoption, our Supreme Court, in Houseman v. Commonwealth ex rel. Tener, after explaining that this provision applied to municipal officials as well as state officers, explained the meaning of this provisión:
There was provision for removal in the old constitution as well as in the new. Section 9 of the sixth article provided that all officers for a term of years should hold their offices during good behavior and should be removed on conviction of misbehavior in office or of any infamous crime. That section, with the words “for a term of years” stricken from it, constitutes the first clause of the fourth section of the sixth article of the new constitution. It is manifest then that the words “all officers” in the old constitution were not intended to import only such as were subject to impeachment, and the argument by inference from such a supposed restriction is not applicable. But the old constitution while it provided removal as a penalty failed to declare who should exercise the power, and limited it to the cases of conviction of misbehavior in office or of an infamous crime. The fourth section of the sixth article [numbered now as article VI, § 7] of the new constitution, enlarges the power of removal and speaks with more certainty both as to the authority which shall be clothed with it, and the manner of its exercise. Under the new constitution there are three kinds of removal, to wit, on conviction of misbehavior or crime, at the pleasure of the appointing power, and for reasonable cause on the address of two-thirds of the senate. All officers are subject to the first kind, appointed officers to the second, and elected officers to the third.
The distinction between appointed and elected officers, is one that relates merely to the source of their authority. That is, those that are appointed, not some of them but all of them, may be removed at the mere pleasure of the power that appointed them, and those that are elected, on the address of two-thirds of the senate, and by the governor. In the latter case there must be some reasonable cause of removal, in the former, there need be none but the mere will of the appointing power. It seems to us that we would be making, rather than construing, the constitution if we should say that appointed municipal officers shall not be removable at the pleasure of the power which appointed them, when the plain unambiguous words of the instrument positively declare that all appointed officers shall be subject to such removal.
100 Pa. 222, 230-31, 1882 WL 13411, at *8 (Pa. Mar. 31,1882) (emphasis added).
*401If one considers how our Supreme Court initially interpreted this provision and one reads its plain language, it could not be any clearer. When an officer was appointed, the appointing power could remove the officer at his pleasure — for any reason whatsoever. Any other interpretation would have us “making, rather than construing,” the language. Id.
Now I will proceed to the case law upon which the majority relies for the proposition that the Governor cannot remove one of his appointees without just cause.5
B.
I recognize that the cases relied upon by the majority show a major shift in the Supreme Court’s analysis since its opinion in Houseman, where it first interpreted Article- VI, Section 7’s plain language as permitting removal of appointed civil officers at the pleasure of the appointing power, to a school of thought essentially described as “making, rather than construing, the constitution.” Id. Nonetheless, I also recognize' that I am bound by these decisions in my analysis and apply them fully here.
The Supreme Court’s shift from its previous line of thinking first occurred in the seminal case of Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A.2d 354 (1956). In that case, the Governor attempted to remove without cause a member of the Turnpike Commission, an independent instrumentality of the Commonwealth, that can sue and be sued and whose members are appointed by the Governor for staggered terms and confirmed by the Senate.6 His removal was apparently an effort to clean house because of a criminal investigation underway involving certain Turnpike Commissioners. See McSorley v. Pennsylvania Turnpike Commission, 390 Pa. 81, 134 A.2d 201 (1957).
Not discussing the constitutional history or its initial decisions regarding removal from office and over Justice Musmanno’s vociferous dissent that the majority’s decision was “counter to the crystalline-clear language of the Pennsylvania Constitution,” our Supreme Court stated that Article VI, Section 1 allowed the General Assembly to provide for the removal of appointed or unelected officers, regardless of the removal provisions in Article VI. Watson, 125 A.2d at 356-57; id. at 359 (Musmanno, J., dissenting).
It then enunciated that Article VI, Section 1 should be used when determining when the Governor could remove an officer at his or her pleasure stating:
It is therefore established in this State beyond respectable controversy that, where the legislature creates a public office, it may impose such terms and limitations with reference to the tenure or removal of an incumbent as it sees fit. There is nothing in the Constitution prohibiting such action while, on the other hand, [Article VI, Section 1] expressly admits of it. Of course, where the legislature, in creating a public office, imposes no terms or limitations on the duration of an incumbent’s tenure or the mode of his removal, the method of removal prescribed by [Article VI, Section 7] of the Constitution applies.
The question, then, as to whether the tenure or removal of an appointee of a legislatively created office has been so *402conditioned by the legislature as to exempt the incumbent from removal by the Governor at his pleasure, under his constitutional power, is one of intent to be gleaned from the statute creating or regulating the office.
Id. at 356-57 (majority opinion).
The Court then went on to state that the General Assembly manifested its intent that the Commissioners be independent because it provided for a multimember Commission with fixed, staggered terms and that those provisions could not be given effect if the Governor could remove Commissioners at will:
The purpose of the foregoing provision as to the terms of office of the Commissioners (i.e., those first to be appointed and thereafter their successors) is patent. It was designed so that, by the prescribed rotation, the terms of three of the four appointed members of the Commission would always be current. The Act expressly provides that three members of the Commission shall constitute a quorum who, for all purposes, shall act unanimously. Were the Commissioners to be held removable at the pleasure of the Governor, the carefully expressed scheme of term rotation would be effectually nullified. If it be countered that the Governor, in appointing to a vacancy created by his dismissal of a Commissioner, would respect the spirit of the Act and appoint a successor for the balance of the unexpired term of the dismissed Commissioner, the answer is that the power so attributed to the Governor would still violate the plain intendment of the Act. He could render all of the offices vacant at one time which, obviously, the Act was specifically designed to make impossible. To urge that such a situation would never be provoked is irrelevant to the question of the power of the Governor in the premises as affected by the Act creating the office and prescribing the tenure therefor. It follows that the attempted removal of the plaintiff from his office was without warrant of law and that he must, therefore, be restored to the position.
Id. at 357.
This principle has come to be known as the “fixed, staggered rule” and holds that “where the legislature creates a public office and provides that the holders of that office shall be appointed for fixed terms with staggered expiration dates, the presence of staggered terms indicates a legislative intent that the holders of the office are not removable by the appointer at his pleasure.” Schluraff v. Rzymek, 417 Pa. 144, 208 A.2d 239, 239 (1965).
Shortly after Watson was decided, the issue arose in McSorley v. Pennsylvania Turnpike Commission as to whether the Governor could suspend Commissioners who had been indicted for misbehavior in office and criminal conspiracy to defraud the Turnpike Commission but not yet convicted. 390 Pa. 81, 134 A.2d 201, 202 (1957). The affected Commissioners brought suit, citing Watson and claiming that under Article VI, Section 1 of the Constitution, when the General Assembly “creates a' public office, it may impose such terms and limitations with reference to the tenure or removal of an incumbent as it sees fit.” Id. at 207 (internal footnote omitted). The Court rejected the Commissioners’ argument that the Governor could not remove or suspend them except after impeachment or conviction, stating “[ijt is clear that the plaintiffs’ present contention is based upon a disregard of the restricted scope of our ruling in the Watson case.” Id. at 203 (emphasis added).
The McSorley Court then went on to hold that even though the Governor no *403longer had removal power over the Turnpike Commissioners under Article VI, Section 1, the first sentence of Article VI, Section 1, which states that “officers shall hold their offices on the condition that they behave themselves well while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime,” nonetheless authorized the Governor to suspend those members even though not convicted of any crime. Id. at 204-05.
Several years after Watson and McSor-ley were decided, in Bowers v. Pennsylvania Labor Relations Board, 402 Pa. 542, 167 A.2d 480 (1961), our Supreme Court addressed whether members of the Pennsylvania Labor Relation Board could be removed at will. The Labor Relations Board members were appointed by the Governor to fixed, staggered terms and confirmed by the Senate. Id. at 482; see also Section 4(a) of the Pennsylvania Labor Relations Act, Act of June 1, 1937, P.L. 1168, as amended, 43 P.S. § 211.4(a). This time in a 4-3 decision, applying the fixed-staggered rule, the Court held that the Governor could not remove members of the Labor Relations Board. Bowers, 167 A.2d at 487.
The most recent case addressing the Governor’s removal power is Venesky v. Ridge, 789 A.2d 862 (Pa.Cmwlth.), aff'd, 570 Pa. 461, 809 A.2d 899 (2002), where we addressed whether a member of the Pennsylvania Game Commission could be removed without cause by Governor Ridge. The members of the Game Commission were appointed for a set term of years, subject to Senate approval, but at the time Venesky was appointed, the Commissioners’ terms were not staggered. Id. at 863, 865; see also Section 301(a)-(c) of the Game and Wildlife Code, 34 Pa.C.S. § 301(a)-(c). Again, applying the “fixed, staggered rule,” we held that because Commissioners were not appointed to fixed, staggered terms, Venesky could be removed from office. Venesky, 789 A.2d at 864-65.
The cases discussed above share the following characteristics:
• multi-member boards;
• commission or board members who were appointed by the Governor but required Senate confirmation before they took office;
• no statutes that authorized creation of the Boards at issue had any impediment to removal of members; and
• if Board members had fixed and staggered terms, the Board members, though appointed by the Governor, were not subject to removal without cause.
II.
Now let us take a look at whether the Governor is foreclosed from removing the Executive Director of the OOR without cause under the Supreme Court’s interpretation of Article VI, Section 1, allowing the General Assembly to limit the Governor’s right under Article VI, Section 7 to remove an officer at his pleasure.
Article VI, Section 1 provides, “All officers, whose selection is not provided for in this Constitution, shall be elected or appointed as may be directed by law.” Pa. Const, art. VI, § 1. But when an officer is to be appointed by the Governor, Article IV, Section 8(a) provides that when the Governor appoints “officers as he shall be authorized by law to appoint ... [that appointment is] subject to the consent of two-thirds or a majority of the members elected to the Senate as is specified by law.” Pa. Const, art. IV, § 8(a).
“A person will be deemed a public officer if the person is appointed or elected to perform duties of a grave and important character, and which involve some of the functions of government, for a definite *404term.” Werner v. Zazyczny, 545 Pa. 570, 681 A.2d 1331, 1337 (1996). If the Executive Director is a public officer, then he would have to be confirmed by the Senate.
Unlike the officers in the previous cases who were appointed by the Governor and then confirmed by the Senate as per the constitutional mandate, the RTKL does not require that the Executive Director, once appointed by the Governor, is subject to Senate confirmation.
The absence of the confirmation requirement demonstrates that the General Assembly did not create an office within the meaning of Article VI, Section 1, and because the Executive Director’s position did not require confirmation as required by Article TV, Section 8(a), the General Assembly did not create this position under its authority in Article VI, Section 1, thereby leading to the unescapable conclusion that the Governor can remove the Executive Director of the OOR “at his pleasure” under Article VI, Section 7 because there exists no restriction on his power to remove a person in that position.
III.
Assuming that the Executive Director is an officer within the meaning of Article VI, Section 1, the question presented here is one not yet answered: Does an officer escape the Governor’s without-eause removal power under Article VI, Section 7 when the officer is not part of multi-mem-ber board with staggered terms, but has two six-year terms and is not subject to Senate confirmation?
A.
The OOR was created by Section 1310 of the RTKL. 65 P.S. § 67.1310. The Office was created within the Department of Community and Economic Development (DCED), but the appropriation for the Office is provided in a separate line item and is under the jurisdiction of the Executive Director. Section 1310(a), (f) of the RTKL, 65 P.S. § 67.1310(a), (f). The functions that the OOR is tasked with performing consist of: providing information regarding the enforcement of the RTKL; issuing advisory opinions; providing annual training courses to agencies and public officials; establishing a mediation program; establishing a website; reviewing fees; assigning hearing officers to review RTKL denials from governmental agencies; and reporting annually on the OOR’s activities to the General Assembly and the Governor. Section 1310(a) of the RTKL, 65 P.S. § 67.1310(a).
Because the issue under Article VI, Section 7 is whether the Governor may remove an officer — in this case, the Executive Director — necessarily, we must focus on the attributes of the Executive Director’s position to determine if it is independent. The Executive Director is appointed by the Governor for a six-year term and can serve no more than two terms. Section 1310(b) of the RTKL, 65 P.S. § 67.1310(b). Unlike in Watson and its progeny, the Executive Director’s appointment is not subject to Senate confirmation. See generally Section 1310 of the RTKL, 65 P.S. § 67.1310. During one’s tenure as Executive Director and for one year thereafter, the Executive Director may neither seek election nor accept appointment to any political office. Section 1310(c) of the RTKL, 65 P.S. § 67.1310(c).
The duties of the Executive Director are straightforward: to “ensure that the duties of the Office of Open Records are carried out,” to “monitor cases appealed to the Office of Open Records,” and to appoint the appeals officers who decide the appeals and the professional staff. Section 1310(e) of the RTKL, 65 P.S. § 67.1310(e) (emphasis added).
*405B.
The majority concludes that the Executive Director cannot be removed from office at the Governor’s pleasure under Article VI, Section 7 because the General Assembly impliedly provided the Executive Director tenure under Article VI, Section 1. Let us examine each of the reasons provided by the majority in making this finding.
1. The Executive Director Has a Fixed Term.
a.
The majority acknowledges that all of the other cases involve multimember boards and commissions whose members have fixed, staggered terms. Nonetheless, it infers from the Executive Director’s fixed, six-year term, which exceeds the Governor’s term, legislative intent to provide the Executive Director tenure and limit the Governor’s removal of him to for-cause removal.
However, in Watson, the Supreme Court’s rationale did not focus upon whether the commissioner’s term length exceeded the Governor’s term, but instead emphasized that “the carefully expressed scheme of term rotation would be effectually nullified” if without-cause removal by the Governor were permitted, thereby enabling him to “render all of the offices vacant at one time which, obviously, the [Pennsylvania Turnpike Commission] Act was specifically designed to make impossible.” Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A.2d 354, 357 (1956). Similarly, in Bowers, the Supreme Court explained that staggered terms are necessary for board members to “be in a position to benefit from the counsel of experienced members” who acquired vast institutional knowledge over the course of their tenure. Bowers v. Pennsylvania Labor Relations Board, 167 A.2d at 483-84 (Pa.1961).
The majority posits that when the General Assembly provides an officer with a fixed term exceeding that of the Governor, the General Assembly has manifested its intent that the officer not be removable by the Governor absent cause. Contrary to this position, our Supreme Court has been very clear that an officer is provided such tenure only when he has to be appointed to a fixed term on a multimember board that had staggered terms for its members. Bowers, 167 A.2d at 484; Watson, 125 A.2d at 357-58.
If there were any doubt that fixed, staggered terms was the determinative factor in Watson’s and Bowers’ restriction on the Governor’s ability to remove an officer he appoints without cause, that was removed by our decision in Venesky v. Ridge, which our Supreme Court affirmed. 789 A.2d 862 (Pa.Cmwlth.) (en banc), aff'd, 570 Pa. 461, 809 A.2d 899 (2002). In that case, Governor Ridge was permitted to remove a member of the Pennsylvania Game Commission who had a fixed, eight-year term on a multi-member commission because the commissioners’ terms were not staggered. Id. at 864-65. Reasoning that “[a] fixed term alone does not bar removal; rather it is the staggered terms that preclude appointing power from removing an appointed official at will,” we held that because the Commissioners’ terms were not staggered, the Governor had the power to remove them and, presumably, the entire Commission at one time. Id. at 864.7 *406If the Governor can remove the entire Game Commission with fixed but not staggered terms without cause under Article VI, Section 7, then under Venesky, the Governor can remove a single officer who is in charge of an agency.
b.
While not necessary to my conclusion that just because the Executive Director had a fixed term, he is not insulated from without-cause removal, I would go on to hold that Watson limited the Governor’s without-cause removal of his appointees only when they serve on multi-member boards or commissions whose members have fixed and staggered terms. I believe our Supreme Court arrived at the conclusion that the Governor could not remove board members or commissioners to accommodate the independent regulatory commissions and boards that were created as part of the New Deal. This “fixed and staggered” factor is the only factor ever found to be legally sufficient to limit the Governor’s power to remove his own appointees under Article VI, Section 7.
We also held in Venesky that even though the office had been created as an “independent administrative commission,” the office had not been so conditioned by the legislature as to exempt the incumbent from removal by the Governor at his pleasure. Venesky, 789 A.2d at 864 (quoting Section 301(a) of the Game and Wildlife Code, 34 Pa.C.S. § 301(a)).
Moreover, our Supreme Court has not extended Watson to limit the Governor’s removal power beyond when there are multi-member boards with fixed and staggered terms, which restriction is in accord with the Supreme Court’s holding in McSorley v. Pennsylvania Turnpike Commission, where it noted the “restricted scope of our ruling in the Watson case.” 390 Pa. 81, 134 A.2d 201, 203 (1957). In fact, in Werner, our Supreme Court stated that “Article VI, Section 7 expressly provides that it ... applies to appointed civil or public officers,” which the majority finds that the Executive Director is, even though he is not confirmed by the Senate. Werner v. Zazyczny, 545 Pa. 570, 681 A.2d 1331, 1337 (1996).
We should not extend Watson in this regard; we did not do so in Venesky when we had the opportunity to do so, and our Supreme Court did not take the opportunity to do so when it affirmed our decision in that case. Instead, we should follow the Supreme Court’s guidance in McSorley that Watson had a “restricted scope.” McSorley v. Pennsylvania Turnpike Commission, 390 Pa. 81, 134 A.2d 201, 203 (1957).
2. The Executive Director Administers a Quasi-Judicial Office.
The majority finds that the Executive Director has the responsibility and power to exercise a quasi-judicial duty because he runs an office whose appeals officers purportedly perform quasi-judicial functions by reviewing appeals under the RTKL. By prescribing the OOR a quasi-judicial function, the majority finds that the General Assembly necessarily intended that the OOR’s head should not be removed absent cause so as to insulate him from political influence and discipline in the discharge of his official duties to ensure that decisions *407are made in the fairest and most impartial manner possible. I disagree with the majority for the following reasons.
First and foremost, a quasi-judicial exception to the Governor’s power to remove an official appointed under Article VI, Section 7 has already been rejected in Bowers. The notion of a quasi-judicial “exception” to the Governor’s removal power comes from the position advanced by the then-Chief Justice in Bowers, speaking only for himself, without adoption by any other member of the Court, as the majority in this case acknowledges. See Bowers, 167 A.2d 480, 484-87 (Pa.1961). As Justice Cohen remarked in his dissenting opinion, that position is supported by neither the Pennsylvania Constitution nor well-settled case law. Id. at 498 (Cohen, J., dissenting).
Second, even if such an exception existed, the OOR is not a quasi-judicial agency because it does not issue quasi-judicial orders. A quasi-judicial order is defined as “[a]n order of a government unit, made after notice and opportunity for hearing, which is by law reviewable solely upon the record made before the government unit, and not upon a record made in whole or in part before the reviewing court.” Pa.R.A.P. 102. A quasi-judicial order is for all intents and purposes an adjudication issued under the Administrative Agency Law, 2 Pa.C.S. §§ 501-508, 701-704.
Under Section 504 of the Administrative Agency Law, a full due process hearing is required for the making of a record. 2 Pa.C.S. § 504. The OOR is expressly excluded from this provision and is not required to provide the appellant a hearing. Section 1309 of the RTKL, 65 P.S. § 67.1309. Moreover, as the majority acknowledges, review of an OOR decision is not done by this Court or the courts of common pleas based solely on the record made before the OOR because we are required to make our own findings and can create or supplement the record in our sole discretion. See Bowling v. Office of Open Records, 621 Pa. 133, 75 A.3d 453, 475-76 (2013). In the end, as in other administrative agency appeals but even more so here due to our plenary review, the courts guarantee the correctness, fairness, and impartiality of the hearing.
Finally, the Executive Director’s “monitoring” of the appeals officers’ activities is a quasi-judicial function not indicative that he is insulated from without-cause removal by the Governor. There exist many Governor appointees engaged in true quasi-judicial functions who are subject to the removal power of the Governor. For example, Section 708(b)(28)(ii)(B) of the RTKL provides that “an individual’s application to receive social services, including a record or information related to an agency decision to grant, deny, reduce or restrict benefits, including a quasi-judicial decision of the agency and the identity of a caregiver or others who provide services to the individual” is exempt from disclosure. 65 P.S. § 67.708(b)(28)(ii)(B). The ultimate decision-maker in those cases is the Secretary of the Department of Human Services, who is subject to removal by the Governor without cause. The same is true for the adjudications issued by the Insurance Commissioner.8
*4083. The Executive Director is Precluded from Holding a Party Office or Seeking Political Office Until One Year After His Tenure.
The majority contends that because the General Assembly barred the Executive Director from seeking political office during his tenure and for one year thereafter, it can be inferred that the office is nonpartisan. See Section 1310(c) of the RTKL, 65 P.S. § 67.1310(c). What the majority ignores is the fact that this provision does not preclude the Executive Director from engaging in partisan politics, campaigning for a party’s candidates, or making political contributions; the Executive Director is only limited to not seeking office for one year after leaving governmental employment.
Moreover, just because there are restrictions on a public officer or employee does not mean that the office is so conditioned as to evidence a legislative intent that a gubernatorial appointee could not be removed without cause. Section 1103(g)-(i) of the Public Official and Employee Ethics Act imposed similar requirements on employees whether they worked one day or twenty years, providing in pertinent part:
(g) Former official or employee. — No former public official or public employee shall represent a person, with promised or actual compensation, on any matter before the governmental body with which he has been associated for one year after he leaves that body.
(h) Misuse of statement of financial interest. — No person shall use for any commercial purpose information copied from statements of financial interests *409required by this chapter or from lists compiled from such statements.
(i) Former executive-level employee. — No former executive-level State employee may for a period of two years from the time that he terminates employment with this Commonwealth be employed by, receive compensation from, assist or act in a representative capacity for a business or corporation that he actively participates in recruiting to this Commonwealth or that he actively participated in inducing to open a new plant, facility or branch in this Commonwealth or that he actively participated in inducing to expand an existent plant or facility within this Commonwealth, provided that the above prohibition shall be invoked only when the recruitment or inducement is accomplished by a grant or loan of money or a promise of a grant or loan of money from the Commonwealth to the business or corporation recruited or induced to expand.
65 Pa.C.S. § 1103(g)-(i). But see Shaulis v. Pennsylvania State Ethics Commission, 574 Pa. 680, 833 A.2d 123, 131-32 (2003) (holding that Section 1103(g) of the Public Official and Employee Ethics Act was unconstitutional as applied to placing restrictions upon former government attorneys and, therefore, infringes on the Supreme Court’s jurisdiction to regulate attorneys’ conduct). Just because the legislature imposed some restrictions on the Executive Director in the RTKL, which were minor compared to those imposed by the Public Official and Employee Ethics Act, does not mean that it intended to take away the Governor’s power to remove a person without cause.
4. The OOR and the Executive Director are Structurally and Functionally Independent of the Executive Department.
While acknowledging that the OOR is housed as a sub-agency within the DCED and that the General Assembly did not designate the OOR as an independent agency, the majority contends that the OOR is made independent by operation of Section 503 the Administrative Code of 1929, which provides:
Except as otherwise provided in this act, departmental administrative bodies, boards, and commissions, within the several administrative departments, shall exercise their powers and perform their duties independently of the heads or any other officers of the respective administrative departments with which they are connected ....
Act of April 9, 1929, P.L. 177, '71 P.S. § 183 (emphasis added). The majority interprets this provision to mean that the OOR must be independent of the Executive branch, evidencing legislative intent that the Governor cannot remove a gubernatorial appointee without cause.
However, as I previously noted, in Vene-sky, the Game and Wildlife Code provision creating the Game and Wildlife Commission provides that there shall be “The independent administrative commission known as the Pennsylvania Game Commission-” Section 301(a)-(c) of the Game and Wildlife Code, 34 Pa.C.S. § 301(a)-(c). We note that “Independent agency” is defined in the Statutory Construction Act as “Boards, commissions, authorities and other agencies and officers of the Commonwealth government which are not subject to the policy supervision and control of the Governor .... ” Venesky v. Ridge, 789 A.2d 862, 864 n. 3 (Pa.Cmwlth.) (en banc) (quoting 2 Pa.C.S. § 101), aff'd, 570 Pa. 461, 809 A.2d 899 (2002). Nonetheless, we did not find that the express legislative declaration that the Game Commission was “an independent commission” sufficient to defeat the Governor’s power to remove an appointee without cause because the Game *410Commission’s members did not have fixed and staggered terms. Id. at 864.
5. Because the OOR Decides Disputes that Involve the Release of Information from the Executive Branch, the General Assembly Must Have Intended to Provide the Executive Director with Tenure.
The majority posits that because the OOR is specifically obligated to decide appeals from the Governor’s Office and various other executive agencies, concerns are raised regarding conflicting positions and adversarial relationships between the OOR and the Executive branch, which may result in a Governor removing an Executive Director without cause to ensure that the OOR renders favorable decisions. Acknowledging that this is an abstract possibility, the majority further suggests that the Governor could effectively frustrate the very purpose of the RTKL to promote government transparency and open access to public documents if his removal power is not limited in this respect. This position is incorrect for two reasons.
First, there have been disputes concerning the release of documents by the General Assembly. See, e.g., Levy v. Senate of Pennsylvania, 619 Pa. 586, 65 A.3d 361 (2013). The General Assembly obviously did not believe that appeals had to be' heard by someone “independent” because it provided that it could appoint its own appeals officer to hear appeals from denials of requests for legislative records, with its appeals officer being removable without cause. The General Assembly could have made itself subject to the OOR but chose not to do so because, apparently, it did not want an executive-branch agency to hear legislative appeals. It also excluded from the OOR’s review the judicial branch and three executive agencies headed by elected officers — the Office of Attorney General, the Department of the Auditor General, and the Treasury Department. See Section 503(d)(1) of the RTKL, 65 P.S. § 67.503(d)(1). These agencies also have their own appeals officers, who are removable without cause. Simply, this is because the OOR hears requests for executive-branch records and cannot, in any way, indicate an intent on behalf of the General Assembly to preclude the Governor from removing the Executive Director without cause.
Second, the concern that the adversarial relationship between the Governor and the OOR would result in the removal of the Executive Director is illusory. A Governor would not risk the adverse publicity resulting from removal of an Executive Director to obtain a favorable decision because the Executive Director does not decide appeals, appeals officers do, and, in any event, the requestor could appeal to a court where it would resolve whether the record should be released. Again, it is the judiciary and not the Executive Director that guarantees that the law will be followed.
Finally, a comment: Mr. Arneson did not come to be appointed as the Executive Director of the OOR by being carried down from heaven on an angel’s wings. He was a staff member of the Republican majority leader when he received the appointment by the outgoing Republican Governor. I do not suggest that his appointment was improper because Governors have the power to appoint up until the day their terms end, and individuals move back and forth between the Executive and Legislative branches all of the time as people in both of those branches are engaged in the business of governing.
But it is obvious that if this Governor is re-elected for a second term, Mr. Arneson will not serve a second term. Some would say that he is not “truly independent” *411because he would run the OOR in a way that he would “feather his nest” for life after his term as Executive Director. However, that view would be an insult to Mr. Arneson because it presumes that he would not do his work in a nonpartisan manner with integrity just as it would be an insult to suggest that an Executive Director who can be removed without cause would not do the same. Finally, it is an insult to Governors to suggest that they would remove the Executive Director simply because he rendered an unfavorable decision.
ÍY.
A.
I also disagree with the majority’s holding insofar as it finds that the General Assembly has not unconstitutionally intruded on the Governor’s executive powers. The first clause of the first sentence of Article IV, Section 2 of the Pennsylvania Constitution provides that “The supreme executive power shall be vested in the Governor, who shall take care that the laws be faithfully executed .... ” Pa. Const, art. IV, § 2.
This provision does not mean that the Governor has some of the executive power and ensures that some laws are faithfully executed, but instead requires that he possess all of the executive power and ensures that all of the laws are faithfully executed. Article VI, Section 7 authorizes the Governor to remove an appointed officer “at his pleasure” to enable the Governor to carry out his constitutional mandate of ensuring that all appointed officers execute the duties the Governor entrusts them to do on his behalf — in other words, to faithfully execute all laws. Pa. Const, art. VI, § 7.
Contrary to the majority comment to the dissent, I do dispute that the release of records does not involve an executive-branch function. No matter what “quasi” label we attach, the function of deciding whether to release records entrusted or relating to the operation of the Executive branch is part and parcel of that agency’s function. Before the RTKL, Executive branch secretaries or their appointed hearing officers decided whether to release public records. If the General Assembly attempted to make denials of requests for judicial records appealable to the OOR, would there be any discussion that those records were judicial in nature or that the Separation of Powers doctrine was violated? The intrusion becomes obvious in light of the fact that the General Assembly excluded itself and the judicial branch from the OOR’s jurisdiction. See Section 503(d)(1) of the RTKL, 65 P.S. § 67.503(d)(1). The Executive branch is no less independent than the Judiciary or the General Assembly.
The net result of the majority’s holding is that other executive functions that some find “unique” will be transferred to an office headed by an Executive Director with a term of years. For example, under the majority’s holding, the General Assembly could create an “Office of Professional Services Contracts” headed by an Executive Director appointed by the Governor but not subject to his removal to award professional service contracts to avoid the potential for “pinstripe patronage.” Similarly, the General Assembly could create an “Office of Marcellus Gas Permits” to ensure that permits are awarded on the merits and not based on the political influence yielded by drilling and environmental interests, and so on and so on. Pretty soon, there would be so many “holes” in the Governor’s “supreme executive power” that it would more aptly be described as the “Swiss cheese executive power.”
B.
Over and over again, the majority advances the mantra that, notwithstanding *412what the Constitution states, the Governor should not have removal power over the Executive Director because the OOR is so special that it should be “independent” of his control. While some view elimination of the Governor’s without-cause removal power as advancing “independence,” I see it as taking away the Executive Director’s accountability to the electorate, which is anathema to a representative democracy.9
The majority suggests that the Executive Director could be removed for “good cause” but never defines that term, suggesting that the Governor’s disapproval of the job done by the Executive Director would constitute “good cause.” If only *413that were so. The first sentence of Article VI, Section 7 provides, “All civil officers shall hold their offices on the condition that they behave themselves well while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime.” Pa. Const. art. VI, § 7. Under McSorley, an official can be suspended if indicted or removed if convicted.10 Other than that, there is no basis for removal. Thus, civil officers are certainly independent, in fact, more independent than judges who do not have to be indicted or convicted of a crime to be removed — but they certainly are not accountable to the public because they are not accountable in any way to a governor who answers to the citizens.
Article IV, Section 2’s second clause provides that the Governor “shall be chosen on the day of the general election, by the qualified electors of the Commonwealth.” Pa. Const. art. IV, § 2. This provision makes the Governor accountable to the people for executing the laws in a fair, proper, and efficient manner insofar as the people have the power to elect. The Governor’s power to remove officers that he has appointed ensures that the policies mandated by the electorate are duly executed. When we limit the Governor’s removal of the Executive Director, we are left with an individual who is virtually untouchable for six years and who is thereby insulated from accountability to elected officials, a hallmark of our democracy.
Accordingly, for the foregoing reasons, I respectfully dissent.
Judges BERNARD L. McGINLEY and BONNIE BRIGANCE LEADBETTER join in this dissenting opinion.

. Act of February 14, 2008, P.L. 6, 65 P.S. §§ 67.101-67.3104.


. The 1873 Constitutional Convention was called for by the Act of April 11, 1872, P.L. 53. The Constitution of 1874, which was a product of the Constitutional Convention, was approved by the electorate in December 1873 and went into effect on January 1, 1874. See 1 Pa.C.S. § 906(a).


. Article VI, Section 8 of the 1838 Constitution provides:
All officers whose election or appointment is not provided for in this Constitution, shall be elected or appointed as shall be directed by law. No person shall be appointed to any office within any county who shall not have been a citizen and an inhabitant therein one year next before his appointment, if the county shall have been so long erected; but if it shall not have been so long erected, then within the limits of the county or counties out of which it shall have been taken. No member of Congress from this state or any person holding or exercising any office or appointment of trust or profit under the United States, shall at the same time hold or exercise any office in this state, to which a salary is, or fees or perquisites are by law annexed; and the Legislature may by law declare what State offices are incompatible. No member of the Senate or of the House of Representatives, shall be appointed by the Governor to any office during the term for which he shall have been elected.
Pa. Const, art. VI, § 8 (1838).


. Charles R. Buckalew, a delegate to the 1873 Constitutional Convention, in his 1883 treatise entitled “An Examination of the Constitution of Pennsylvania,” made the following observations about this provision:
There can be no question that the second [sentence] of this section has introduced into the Constitution a most important change relating to removals from office. Except as to a few offices mentioned therein, a power to remove from office will hereafter be inseparable from the power to appoint. The power will extend to the removal of officers appointed for fixed, statutory terms, as well as to others, and may be exercised by any inferior appointing power as well as by the Governor of the Commonwealth, in all cases within their proper sphere.
Charles R. Buckalew, An Examination of the Constitution of Pennsylvania 185-86 (Philadelphia, Kay & Brother 1883).


. To avoid confusion and to make this discussion easier to follow, I will refer to the current Sections of the Constitution and change the citations in the internal quotes to the renumbered Sections.


. Section 4 of the Pennsylvania Turnpike Commission Act, Act of May 21, 1937, P.L. 774, as amended, 36 P.S. § 652d.


. See Schluraff v. Rzymek, 417 Pa. 144, 208 A.2d 239, 239 (1965) (finding removable a member of the Board for the Assessment and Revision of Taxes, despite the fact that the statute creating the position, Act of June 26, 1931, P.L. 1379, 72 P.S. § 5342, repealed by Act of October 27, 2010, P.L. 895, then provided that "The members of said board shall *406be appointed by the county commissioners of such counties to serve terms of four years each.”); see also Pievsky v. Ridge, 98 F.3d 730, 734 (3d Cir.1996), cert. denied, 519 U.S. 1150, 117 S.Ct. 1085, 137 L.Ed.2d 219 (1997) (rejecting a Delaware River Port Authority Commissioner’s argument that his five-year term, which exceeded the term of the Governor, evidenced the General Assembly’s intent that the Governor's power to remove him was limited, and finding "the difference in the length of terms of office ... irrelevant.”).


. The majority cites to Humphrey’s Executor v. United States, 295 U.S. 602, 55 S.Ct. 869, 79 L.Ed. 1611 (1935) and Wiener v. United States, 357 U.S. 349, 78 S.Ct. 1275, 2 L.Ed.2d 1377 (1958), to support its position that the General Assembly may condition removal of officers that the Governor appoints. In Humphrey’s Executor, the United States Supreme Court held that the President could not remove without cause members of the Federal Trade Commission, who had fixed and staggered terms, who were subject to Senate approval, and who were subject to a non-partisan political requirement when the body to *408which they were appointed performed duties that are predominantly "quasi-legislative” and "quasi-judicial” tasks. 295 U.S. at 619-20, 626, 628-29, 55 S.Ct. 869.
The use of the qualifying term "quasi” in labeling administrative agencies "quasi-legislative,” "quasi-executive,” or "quasi-judicial,” as the occasion requires, "to validate their functions within the separation-of-powers scheme of the Constitution” contains an implicit “confession that all recognized classifications have broken down, and 'quasi' is a smooth cover which we draw over our confusion as we might use a counterpane [bedspread] to conceal a disordered bed.” Federal Trade Commission v. Ruberoid Co., 343 U.S. 470, 487-488, 72 S.Ct. 800, 96 L.Ed. 1081 (1952) (Jackson, J., dissenting).
The majority then cites to Wiener for the proposition that the Supreme Court extended the Humphrey’s Executor rule to quasi-judicial agencies whose members have no fixed, staggered terms. Wiener involved the War Claims Commission, established by Congress to compensate internees and prisoners of war who sustained personal and property damage at the hands of the enemy in connection with World War II. 357 U.S. at 350, 354-55, 78 S.Ct. 1275; see also Section 1 of the War Claims Act of 1948, Act of July 3, 1948, Pub.L. 895, 62 Stat. 1240-41. The Commission was to be composed of three persons, appointed by the President and confirmed by advice and consent of the Senate, and was to wind up its affairs not later than three years after the expiration of the time for filing claims. 357 U.S. at 350, 354-55, 78 S.Ct. 1275; see also Section 1 of the War Claims Act of 1948, Act of July 3, 1948, Pub.L. 895, 62 Stat. 1240-41. Staggered and fixed terms were not necessary because of the short life of the Commission.
Nonetheless, these cases would offer support for the majority’s position if it were not for one very important fact — the United States Constitution does not have a provision remotely similar to Article VI, Section 7 of the Pennsylvania Constitution, which gives the Governor the power to remove persons that he appoints “at his pleasure.”
In response to the dissent, the majority quotes the first part of my previous sentence “that [Humphrey’s Executor and Wiener] offer support for the majority's position,” but leaves off the second part of that sentence that the federal constitution does not have a provision similar to Article VI, Section 7. Different provisions and words should make a difference in comparing the United States Constitution and our own. When they are different, it does and should make a difference in the result.


. In footnote 20, the majority posits that it is merely following the Watson test to End that the General Assembly wanted the Executive Director to be "independent.” What it is doing, though, is expanding Watson to areas to which it was not intended to apply by ignoring that our Supreme Court in McSorley stated that Watson had a "restricted scope.” McSorley v. Pennsylvania Turnpike Commission, 390 Pa. 81, 134 A.2d 201, 203 (1957). In Venesky, we followed our Supreme Court's caution to give Watson a restricted scope by declining to extend it where there were not staggered terms, and our Supreme Court confirmed that interpretation by affirming on appeal. Venesky v. Ridge, 789 A.2d 862 (Pa.Cmwlth.), aff'd, 570 Pa. 461, 809 A.2d 899 (2002). The majority then blithely goes on its way to apply a Watson analysis even though Watson is inapplicable to this situation. Of course, the dissent shows that even if a Watson analysis applies, it was not so conditioned that the Governor’s removal power was limited so that the plain language of Article VI, Section 7 of the Pennsylvania Constitution should not be followed.
The majority then goes on in that footnote to attempt to limit the scope of its finding by stating that the General Assembly cannot restrict the Governor's removal power when it comes to executive officials because this would violate the separation of powers doctrine. Without saying so, the majority seems to suggest that an official, like the Executive Director, charged with seeing that a law "is faithfully executed,” is not an executive official if it can be said that he exercises some "quasi” power. The last time I looked, the Constitution only has three branches — Executive, Legislative, and Judicial — and despite searching and searching, I have not been able to find a "Quasi” branch. As I have mentioned above, what is involved in this case are the executive powers of the Executive branch. The General Assembly acknowledged as much when it did not make its owh records subject to release by the OOR, and this is also apparent from the fact that the Judiciary’s records are not subject to the OOR’s release. Further, I can think of no executive power more "pure” than building highways. Nonetheless, under the majority's rationale, Watson was wrongly decided because what was involved in that case was building a highway — the Turnpike.
Finally, the most remarkable part of the footnote is the last paragraph where the majority explains why it decides to extend Watson to where it has not been previously extended. It states that the dissent’s position would allow the Governor to remove "countless administrative positions” "without any reason.” (Majority Opinion at 396 n. 21.) As far as I know, the only position that is affected by my dissent is the Executive Director because this is the first time that any court has extended Watson to an office that was not confirmed by the Senate and lacks staggered terms. I think that the majority’s comment is prescient, though, because the majority’s decision will result in the creation of countless positions that do not exercise "purely” executive power, but rather some "quasi” power, thereby gutting the "supreme executive” power of the Governor.
But more importantly, the last paragraph of the footnote reveals that the basis for the majority’s position is not a legal or constitutional one but a philosophical one — to allow the Governor to remove an official "at his pleasure” is "untenable” because it would ”vest[] a governor with the authority to undermine the entire purpose of the RTKL and dismantle that statute's notion that government should be transparent.” (Id.) Aside from this assertion being plain wrong on a factual basis, that was a decision made by the electorate when it approved the Constitution — the covenant on which we agreed to be governed — and that the plain language of the Constitution does not fall away when it comes in conflict with what the majority considers the "higher good.”


. The majority says that the dissent quotes McSorley out of context. A reading of the entire opinion shows that it limited Watson. After all, the Supreme Court did say that the allegation that the officials in that case made ignored the "restricted scope of our ruling in the Watson case,” which was confirmed by Justice Bell's reading of the majority’s opinion in his concurring and dissenting opinion. McSorley, 134 A.2d at 203; see also id. at 205-13 (Bell, J., concurring and dissenting).